Case: 14-13134   Date Filed: 02/11/2015   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-13134
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 1:11-cr-20739-DMM-17



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                versus

JEREMIAH JENKINS,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (February 11, 2015)

Before WILLIAM PRYOR, MARTIN and JULIE CARNES, Circuit Judges.

PER CURIAM:
               Case: 14-13134     Date Filed: 02/11/2015    Page: 2 of 5


      Jeremiah Jenkins appeals his 12-month custodial sentence following the

revocation of his supervised release. On appeal, Jenkins argues that his sentence is

procedurally unreasonable because the district court relied on unproven facts in

imposing his sentence. He also argues that his sentence is substantively

unreasonable because the district court failed to adequately consider all of the 18

U.S.C. § 3553(a) factors. After careful consideration, we affirm.

                                           I.

      We review the reasonableness of a sentence for an abuse of discretion, and

we will reverse only if the district court made a clear error in judgment. United

States v. Pugh, 515 F.3d 1179, 1191 (11th Cir. 2008). A district court may revoke

a defendant’s supervised release and impose a term of imprisonment if the court

finds, by a preponderance of the evidence, that the defendant violated a condition

of his supervised release. 18 U.S.C. § 3583(e)(3). In determining an appropriate

sentence following the revocation of supervised release, “the court should sanction

primarily the defendant’s breach of trust, while taking into account, to a limited

degree, the seriousness of the underlying violation and the criminal history of the

violator.” United States Sentencing Guidelines ch. 7, pt. A(3)(b).

      Reviewing the reasonableness of a sentence is a two-part process that

requires us to ensure that first, the district court did not commit a significant

procedural error, and second, that the sentence is substantively reasonable. Gall v.


                                           2
                   Case: 14-13134        Date Filed: 02/11/2015       Page: 3 of 5


United States, 552 U.S. 38, 51, 128 S. Ct. 586, 597 (2007). The party who

challenges the sentence bears the burden of establishing that the sentence is

unreasonable. United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010).

          “A sentence may be procedurally unreasonable if the district court

improperly calculates the Guidelines range, treats the Guidelines as mandatory

rather than advisory, fails to consider the appropriate statutory factors, selects a

sentence based on clearly erroneous facts, or fails to adequately explain the chosen

sentence.” United States v. Gonzalez, 550 F.3d 1319, 1323 (11th Cir. 2008) (per

curiam). Jenkins cannot show that the district court committed a significant

procedural error. At his revocation of supervised release hearing, the government

introduced evidence that Jenkins had been arrested in Iowa and was subject to two

arrest warrants in Georgia. Although Jenkins argues that there was insufficient

evidence for the district court to find that he committed offenses in Iowa and

Georgia, the district court made no such finding. Instead, the court stated only that

the arrest and arrest warrants showed that Jenkins had left the Southern District of

Florida without permission—which itself violated the conditions of Jenkins’s

supervised release.1 Revocation Tr. 17, July 17, 2014 (“And so am I considering

those arrests at least in connection with his departure from the district, although

I’m not concluding that he committed those crimes.”).


1
    Jenkins does not dispute that he left the Southern District of Florida without permission.
                                                   3
              Case: 14-13134     Date Filed: 02/11/2015    Page: 4 of 5




         Nor can Jenkins show that his sentence was substantively unreasonable.

In evaluating the substantive reasonableness of a sentence, “[w]e consider the

totality of the circumstances and evaluate whether the sentence achieves the

sentencing purposes stated in § 3553(a).” United States v. Sarras, 575 F.3d 1191,

1219 (11th Cir. 2009). “The weight to be accorded any given § 3553(a) factor is a

matter committed to the sound discretion of the district court.” United States v.

Clay, 483 F.3d 739, 743 (11th Cir. 2007) (quotation omitted). As such, the district

court need not specifically address every mitigating factor raised by the defendant

in order for the sentence to be substantively reasonable. See United States v.

Snipes, 611 F.3d 855, 873 (11th Cir. 2010). In addition, the fact that a sentence is

well below the statutory maximum sentence weighs in favor of reasonableness.

See Gonzalez, 550 F.3d at 1324.

      In this case, Jenkins’s 12-month sentence was one month above the high end

of his advisory Guidelines range, but well below the 24-month statutory maximum

for his offense. See 18 U.S.C. § 3583(e)(3). Although Jenkins contends that the

district court improperly balanced the § 3553(a) factors, his sentence is not

substantively unreasonable simply because the district court failed to specifically

address every mitigating factor he raised. See Snipes, 611 F.3d at 873. Similarly,

it was not an abuse of discretion for the district court to place greater emphasis on


                                          4
               Case: 14-13134     Date Filed: 02/11/2015    Page: 5 of 5


Jenkins’s criminal history than on his acceptance of responsibility because the

weight to give any particular § 3553(a) factor is within the discretion of the trial

court. See Clay, 483 F.3d at 743.

      For these reasons, Jenkins has not established that his sentence was either

procedurally or substantively unreasonable.

      AFFIRMED.




                                           5